Citation Nr: 1418187	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-07 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to May 29, 2012 and in excess of 40 percent from May 29, 2012 for left lower extremity sciatic neuropathy.  

2.  Entitlement to a disability rating in excess of 40 percent for a bulging disc at L4-L5 with degenerative disc disease of the lumbar spine.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Winston-Salem Department of Veterans Affairs (VA) Regional Office (RO).  During the pendency of this appeal, the Veteran was scheduled to testify at a hearing before a Veterans Law Judge of the Board via a video conference (video conference hearing) in February 2014, however, the Veteran cancelled the hearing and has not requested to reschedule the hearing.  The Board therefore deems his video conference hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

The TDIU claim has been raised by the Veteran and record during the pendency of this appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  See Hurd v. West, 13 Vet. App. 449 (2000) (indicating a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability); see also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  As there is evidence of unemployability in the record, the Board is assuming jurisdiction over this derivative TDIU claim.  

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflect that additional medical and procedural records added to the present appeal have been reviewed.  

The issue of entitlement to special monthly compensation for the need of aid and attendance or by reason of being housebound has been raised by the record in a September 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The issue of entitlement to an initial disability rating in excess of 40 percent from May 29, 2012 for left lower extremity sciatic neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  Prior to May 29, 2012, the probative evidence of record demonstrates that the Veteran's left lower extremity sciatic neuropathy, at worst, was productive of moderately severe incomplete paralysis of the sciatic nerve.  

2.  Prior to February 20, 2013, the probative evidence of record demonstrates that Veteran's bulging disc at L4-L5 with degenerative disc disease of the lumbar spine, at worst, was productive of pain, muscle spasm, forward flexion of the thoracolumbar spine to 20 degrees with painful motion at 15 degrees and incapacitating episodes lasting at least two weeks but less than four weeks in a 12 month period; there have been no findings of ankylosis, favorable or unfavorable, of the thoracolumbar spine or the entire spine.

3.  From February 20, 2013, the probative evidence of record demonstrates that the Veteran's bulging disc at L4-L5 with degenerative disc disease of the lumbar spine, at worst, was productive of pain and incapacitating episodes lasting at least six weeks in the past 12 months.

4.  The probative evidence of record demonstrates that, throughout the duration of the appeal, the Veteran's service-connected disabilities, to include left lower extremity sciatic neuropathy, bulging disc at L4-L5 with degenerative disc disease of the lumbar spine, and depression, not otherwise specified (NOS) with sleep problems, have rendered him unable to secure and maintain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to May 29, 2012, the criteria for an initial 40 percent disability rating, but no higher, for left lower extremity sciatic neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2013).

2.  Prior to February 20, 2013, the criteria for a disability rating in excess of 40 percent disability rating for a bulging disc at L4-L5 with degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, DCs 5242 and 5243 (2013).

3.  From February 20, 2013, the criteria for a disability rating of 60 percent disability rating, but no higher, for a bulging disc at L4-L5 with degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DCs 5242 and 5243 (2013).

4.  The criteria for a TDIU have been met.  38 C.F.R. § 4.16(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of a January 2010 letter sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private and VA medical records, Social Security Administration (SSA) records, February 2010, May 2012, July 2012 and February 2013 VA examinations, a July 2012 VA examination addendum report and statements from the Veteran and his representative.  

The February 2010, May 2012, July 2012 and February 2013 VA examination reports and July 2012 VA examination addendum report reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered diagnoses consistent with the remainder of the evidence of record, and therefore, the examination is adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).



Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Left Lower Extremity Sciatic Neuropathy

Prior to May 29, 2012, the Veteran's left lower extremity sciatic neuropathy warrants a 40 percent rating under Diagnostic Code 8520, as this disability was productive of moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  

The Veteran's left lower extremity sciatic neuropathy is rated under DC 8520, which provides ratings for paralysis of the sciatic nerve.  DC 8520 indicates that mild incomplete paralysis is rated 10-percent disabling; moderate incomplete paralysis 20-percent disabling; moderately-severe incomplete paralysis 40-percent disabling; and severe incomplete paralysis, with marked muscular atrophy, 
60-percent disabling.  Complete paralysis of the sciatic nerve, that is, where the foot dangles and drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost, is rated as 80-percent disabling.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

These descriptive words "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

The medical evidence of record, including the VA medical records and the February 2010 and May 2012 VA examination reports, collectively indicates that the Veteran has what amounts to, at worst, moderately severe incomplete paralysis of the sciatic nerve of his left lower extremity.  The February 2010 VA examination demonstrated findings which indicated the presence of sciatic neuropathy in the left lower extremity, including complaints of severe pain with radiation into the left leg, complaints of paresthesias and numbness, motor examination findings of 4/5 with left hip flexion an extension and a positive Lesegue's sign on the left.  However, the February 2010 VA examination did not classify the severity of the diagnosed left sciatic neuropathy and the Veteran was not provided a VA examination of the peripheral nerves until May 2012.  Moreover, a July 2012 VA examination addendum report, which provided clarification of the May 2012 VA examination findings, included the initial characterization of the Veteran's left sciatic neuropathy, noted as moderately severe, since he filed his claim for increase.  Considering this evidence, the Board finds that his left sciatic neuropathy was moderately severe for the period prior to May 29, 2012.  

Affording the Veteran the benefit of the doubt, an initial 40 percent disability rating is warranted for left sciatic neuropathy prior to May 29, 2012.  See 38 C.F.R. §§ 4.3, 4.7.

While a higher initial 40 percent disability rating is warranted prior to May 29, 2012, the preponderance of the evidence is against the assignment of a higher rating. At no point during the pendency of this appeal has this left lower extremity sciatic neuropathy caused severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  Although the Veteran has complained of severe pain, at no time was his left lower extremity sciatic neuropathy found to be severe by a treatment provider in any of the medical evidence of record and this disability was only classified as moderately severe in the report of his July 2012 VA examination addendum report.  Nor was muscle atrophy ever found during this period .  Therefore, a higher initial disability rating exceeding 40 percent is not warranted under DC 8520 prior to May 29, 2012.

The Board has considered the Veteran's statements regarding the severity of his left lower extremity symptoms and has relied on his report in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing pain, etc., and his statements are also credible, and thus, probative.    Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Baldwin v. West, 13 Vet. App. 1 (1999).  Where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  


Bulging Disc at L4-L5 with Degenerative Disc Disease of the Lumbar Spine

Prior to February 20, 2013, the Veteran's lumbar spine does not warrant a disability rating in excess of 40 percent under DC 5242 or DC 5243.  See 38 C.F.R. § 4.71a.  However, beginning February 20, 2013 the Veteran's lumbar spine warrants a 60 percent disability rating under DC 5243, as this disability was productive of incapacitating episodes lasting at least six weeks.  See id.  

The Veteran's lumbar spine disability has been rated under 38 C.F.R. § 4.71a, DC 5242.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (in other words under DCs 5235 to 5242, unless evaluated instead under DC 5243, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013).  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also 38 C.F.R. § 4.71a, Plate V.  Id.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a.  

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Id.  

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

Under DC 5243, IVDS or disc disease may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating IVDS Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id.  

Under the Formula for Rating IVDS Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  Id.

Note (1) in DC 5243 defines an incapacitating episode as a period of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician.  Supplementary information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  Id.

For the period prior to February 20, 2013, the medical evidence of record, including the VA medical records, the February 2010, May 2012 and July 2012 VA examination reports and the July 2012 VA examination addendum report, collectively indicates that the Veteran's lumbar spine disability, at worst, was productive of pain, muscle spasm, forward flexion of the thoracolumbar spine to 20 degrees with painful motion at 15 degrees and incapacitating episodes lasting at least two weeks but less than four weeks in a 12 month period.  He has continually used a wheelchair, back brace, cane and walker for mobility due to his lumbar spine and lower extremity disabilities.  In addition, treatment with medications and physical therapy during this period has not provided any improvement or relief for the Veteran.  This evidence does not demonstrate any findings of unfavorable ankylosis of the thoracolumbar spine or the entire spine prior to February 20, 2013 so as to warrant a higher disability rating under DC 5242.

In addition to the above noted guidelines defining ankylosis for VA compensation purposes in 38 C.F.R. § 4.71a, DCs 5235-42, Note (5), ankylosis also has been defined in precedent cases as stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Although the Veteran underwent a discectomy and spinal fusion procedure in July 2012, there is no evidence indicating this caused fixation of the spine in flexion or extension with the resulting physical difficulties, as defined by DCs 5235-42, Note (5), so as to more nearly approximate unfavorable ankylosis.  38 C.F.R. § 4.71a.  At no time prior to February 20, 2013 has there been evidence to indicate the presence of unfavorable ankylosis of the thoracolumbar or entire spine.  

The Board has considered the Veteran's complaints of significant pain in his lumbosacral spine in conjunction with 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Voyles v. Brown, 5 Vet. App. 451, 454 (1993).  However, even considering the repetitive-motion testing performed during the February 2010 and May 2012 VA examinations, which indicate he was unable to perform such testing due to pain, as well as the February 2010, May 2012 and July 2012 VA examination findings of additional limitation of motion and functional loss, as noted above, such loss does not amount to unfavorable ankylosis of the thoracolumbar or entire spine, as there is no evidence of the required additional limitations noted above by DCs 5235-42, Note (5).  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Therefore, such cannot serve as grounds for increasing his rating beyond the 40 percent currently assigned prior to February 20, 2013.

The Board also has considered other potentially applicable DCs, however, the Veteran's lumbosacral spine disability does not alternatively meet the criteria for a higher disability rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  Despite his report of incapacitating episodes in the May 2012 VA examination, which was clarified in the July 2012 VA examination addendum report as having incapacitating episodes for at least two weeks but less than four weeks, the objective medical evidence of record does not show at any time throughout the duration of this appeal that he has had incapacitating episodes of IVDS having a total duration of at least six weeks so as to warrant a higher 60 percent disability rating during this period.  38 C.F.R. § 4.71a, DC 5243.

The record in its entirety does not show symptoms that equal or more nearly approximate the criteria for a disability rating in excess of 40 percent at any time prior to February 20, 2013 for bulging disc at L4-L5 with degenerative disc disease of the lumbar spine.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

For the period from February 20, 2013, the medical evidence of record, including the VA medical records and the February 2013 VA examination report, collectively indicates that the Veteran's lumbar spine disability, at worst, was productive of pain and incapacitating episodes lasting at least six weeks in the past 12 months.  The Board is aware the Veteran underwent surgery on his lumbar spine in July 2012, within 12 months prior to the February 2013 VA examination and was provided a temporary total disability rating based on surgery requiring convalescence for this procedure.  However, the evidence of record does not include enough medical information to be able to separate out the Veteran's recovery from surgery from his reported periods of incapacitation noted in the February 2013 VA examination.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that a higher 60 percent disability rating, though no greater, for bulging disc at L4-L5 with degenerative disc disease of the lumbar spine is warranted from February 20, 2013 under DC 5243.  See id.

A disability rating higher than 60 percent for bulging disc at L4-L5 with degenerative disc disease of the lumbar spine is not warranted from February 20, 2013, as there is no evidence of unfavorable ankylosis of the entire spine so as to warrant a 100 percent disability rating, the next higher rating.  See 38 C.F.R. § 4.71a, DC 5242.  As noted above, unfavorable ankylosis requires not only fixation of the spine in flexion or extension but additional limitations as a consequence thereof, which are not present in this case.  See 38 C.F.R. § 4.71a, DCs 5235-42, Note (5).  Therefore, the Board finds that, at no time from February 20, 2013 has there been evidence to indicate the presence of unfavorable ankylosis of the entire spine.  

Throughout the entire duration of the appeal period, the Board has also considered whether separate ratings are warranted based on neurological manifestations of the Veteran's lumbosacral spine disability, however, with exception to the left lower extremity sciatic neuropathy, discussed above, no other such manifestations have been demonstrated by the objective findings of record.

Therefore, affording the Veteran the benefit of the doubt, for the period from February 20, 2013, a 60 percent disability rating, but no higher, is warranted for bulging disc at L4-L5 with degenerative disc disease of the lumbar spine.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5243.  

The Board has considered the Veteran's statements regarding the severity of his lumbar spine symptoms and has relied on his report in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing pain, incapacitating episodes, etc., and his statements are also credible, and thus, probative.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007);  Baldwin v. West, 13 Vet. App. 1 (1999).  Where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Extraschedular Consideration

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the Board finds that the schedular criteria are adequate to rate the disabilities under consideration.  The rating schedule fully contemplates the described symptomatology, including severe incomplete paralysis of the sciatic nerve with muscle atrophy, complete paralysis of the sciatic nerve, unfavorable ankylosis of the thoracolumbar and entire spine and increased duration of incapacitating episodes.  See 38 C.F.R. § 4.71a, 4.124a, DCs 5242, 5243, 8520.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

After a careful review of the evidence of record, the Board finds that, a TDIU is warranted throughout the duration of the appeal.  See 38 C.F.R. § 4.16 (a).  

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a) (2013).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

In light of the above awards of increased ratings, the schedular criteria under 38 C.F.R. § 4.16(a) for a TDIU have been met throughout the duration of the appeal.  The Veteran is service connected for depression, NOS, with sleep problems, left lower extremity sciatic neuropathy, bulging disc at L4-L5 and L5-S1 with degenerative disc disease and a post-surgery scar as a residual of lumbar spine surgery performed in July 2012.  He last worked in the United States Army as a petroleum supply specialist and has not worked since his separation from service in March 2004.  The record reflects that the Veteran attempted vocational rehabilitation but did not complete the program.  

An October 2010 SSA Disability Determination Evaluation noted that the Veteran's disabilities included the lumbar spine as well as psychiatric disorders, however it was found that he was not disabled.  This report also found that the Veteran did not have the residual functional capacity to perform past relevant work as actually performed or as generally performed in the national economy and was limited to perform only light work.  The report also included findings that the Veteran was semi-skilled and was limited to unskilled work due to his impairments.

A February 2010 VA examination reflects the Veteran retired in 2004 due to his back problems.  The examiner noted significant effects on his usual occupation, including decreased mobility, problems with lifting and carrying, difficulty reaching, decreased strength in the lower extremity and pain.  The examiner also noted the Veteran was in disability due to his back problem.  In the May 2012 VA examination of the spine, the examiner found that the Veteran's thoracolumbar spine condition impacted his ability to work, noting that he had not worked in eight years because of the lumbar spine condition, he was unable to sit for long periods of time due to lower back pain and that prolonged sitting aggravated his symptoms.  In the May 2012 VA examination of the peripheral nerves, the examiner found that the Veteran's left lower extremity sciatic neuropathy impacted his ability to work, finding that the L5-S1 radiculopathy interfered with his ability to perform a job that required prolonged sitting, standing and walking.  In the July 2012 VA examination, the examiner found that the Veteran's thoracolumbar spine impacted his ability to work as he was unable to perform any physically demanding activity, computer activity would be very limited, and narcotic pain medications would cause him to be unable to stay awake for extended periods.  

The February 2013 VA examination of the spine reflects that the VA examiner found that the Veteran's thoracolumbar spine impacted his ability to work, noting that he last worked in 2003 and reported an inability to perform any activity that required prolonged standing and sitting.  The examiner also noted the Veteran was unable to perform activities that required physical labor.  In the February 2013 VA examination of the peripheral nerves, the examiner found that the Veteran's left lower extremity sciatic neuropathy impacted his ability to work, finding that the Veteran was unable to perform physical employment that would require prolonged standing, walking or heavy lifting.  He also found that the Veteran would not be able to engage in sedentary employment that required prolonged sitting.  In the February 2013 VA scar examination the examiner found the Veteran's scar did not impact his ability to work.  In a March 2013 VA examination of mental disorder, the examiner found that the Veteran's depressive disorder, NOS, was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Based on the evidence above, the Board resolves doubt in the Veteran's favor and finds that his service-connected disabilities alone, specifically depression, NOS, with sleep problems, left lower extremity sciatic neuropathy and bulging disc at L4-L5 and L5-S1 with degenerative disc disease, have rendered him unable to secure and maintain substantially gainful employment, throughout the duration of the appeal.  38 C.F.R. § 4.3.  



ORDER

Prior to May 29, 2012, an initial 40 percent disability rating for left lower extremity sciatic neuropathy is granted, subject to the statutes and regulations governing the payment of VA compensation.

Prior to February 20, 2013, a disability rating in excess of 40 percent for a bulging disc at L4-L5 with degenerative disc disease of the lumbar spine is denied. 

From February 20, 2013, a disability rating of 60 percent for a bulging disc at L4-L5 with degenerative disc disease of the lumbar spine is granted, subject to the statutes and regulations governing the payment of VA compensation.

A TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.  


REMAND

As the Veteran was last provided a VA examination for his left lower extremity sciatic neuropathy in February 2013, approximately one year ago, and the recent September 2013 statement by the Veteran indicates a possible worsening of symptoms, including severe neuropathy with muscle atrophy, the Board finds that a current VA examination is necessary to adequately evaluate the claim for entitlement to an initial disability rating in excess of 40 percent for left lower extremity neuropathy.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95; see also 38 C.F.R. § 3.327.  

In addition, as the record reflects the Veteran has received continuing treatment at VA and the last VA medical records associated with the file are from June 2013, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent VA and non-VA medical records adequately identified by the Veteran, to include all outstanding VA medical records from June 2013.  

2.  Thereafter, schedule the Veteran for a VA peripheral nerves examination of the left lower extremity sciatic neuropathy.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The examination report is to contain a notation that the examiner reviewed the claims file to include the Veteran's recent September 2013 statement indicating he has severe incomplete paralysis of the sciatic nerve with muscle atrophy.  

All necessary testing should be performed.  

The examiner is asked to identify the current symptoms and severity of the Veteran's service-connected left lower extremity neuropathy including whether the disability consists of incomplete paralysis of the sciatic nerve which is mild, moderate, moderately severe or severe with marked muscle atrophy or whether there is complete paralysis of the sciatic nerve.  

Please note whether there is evidence of muscle atrophy.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence, including the September 2013 statement noted above.  

3.  Next, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all instructions.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).  

4.  Finally, readjudicate the Veteran's claim for an initial disability rating in excess of 40 percent from May 29, 2012 for left lower extremity neuropathy based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


